TANZER, P. J.,
dissenting.
The majority does an unnecessary injustice to this father and I must respectfully dissent.
ORS 107.135(2) can usually be applied with a decree, a calendar and a calculator, but its effect is not absolute.1 If, for example, the child dies and the noncustodial parent does not promptly request modification of the decree, it is inconceivable that a judgment *511would be enforced to require payment of amounts accrued for support under the decree after the death of the child. The reason is that no payments would have accrued because the underlying obligation of the decree to pay for the support of the child ended when the child died.
This case is analogous. The father’s obligation to contribute to the mother’s ability to support the child for whom she had custody ended when the child left the mother’s custody and became self-supporting. Thus, the payments stopped accruing and the trial court properly satisfied the judgment as of the date of the child’s departure from the mother’s home.

A statutory exception to the prohibition on modification of accrued child support installments is found in ORS 107.415, which provides:
"(1) If a party is required by a decree of a court in a domestic relations suit, as defined in ORS 107.510, to contribute to the support, nurture or education of a minor child while the other party has custody thereof, the custodial parent shall notify the party contributing such money when the minor child receives income from his own gainful employment, or is married or enters the military service.
"(2) Any custodial parent who does not provide notice, as required by subsection (1) of this section may be required by the court to make restitution to the contributing party of any money paid, as required by the decree. The court may enter a judgment or satisfy all or part of any accrued judgment to accomplish the restitution.”
This statute is designed to prevent the custodial parent from gaining "irreversible advantage” over the contributing parent. Cupp and Cupp, 28 Or App 593 n 1, 560 P2d 291 (1977). The father did not receive notice of the daughter’s change in circumstances from the mother, but he learned of it from another source and stopped payments. The mother therefore had not gained any advantage over the father. Because ORS 107.415 is not directly applicable, I do not rely on it to avoid the stricture of ORS 107.135(2), but it is nevertheless indicative of a legislative policy that ORS 107.135(2) is not absolute.